OPINION — AG — ** EMERGENCY CLAUSE — ENACTMENT — LEGISLATURE **  THE LEGISLATURE IS VESTED WITH EXCLUSIVE AUTHORITY TO DETERMINE WHETHER A LEGISLATIVE ACT SHOULD BE ENACTED WITH AN EMERGENCY PROVISION PURSUANT TO ARTICLE V, SECTION 58 . SUCH ACTS ARE, HOWEVER, SUBJECT TO THE INITIATIVE POWER OF THE PEOPLE. ARTICLE V, SECTION 1, ARTICLE V, SECTION 2 (EMERGENCY PROVISION, LEGISLATIVE, STATUTES, REFERENDUM, PETITION, LAWMAKING) CITE: OPINION NO. 68-238, OPINION NO. 81-166, ARTICLE V, SECTION 58, ARTICLE V, SECTION 2, ARTICLE V, SECTION 1 (GEORGE R. BARR JR.)